Case 7:20-cr-00626-PMH Document 224 Filed 09/13/21 Page 1 of 2

 

 

UNITED STATES DISTRICT COURT
SOUTHERN OISTAICT OF NEW YORK x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE PRESENT
~ AT CRIMINAL PROCEEDING
Sua WAY Ou TLAW) Defendant. An cr fo 8.Co (PMH {__)
x

 

Check Proceeding that Applies

Arraignment

| have been given a copy of the indictment containing the charges against me and have reviewed it with my
attorney, { understand that | have a right to appear before a judge in a courtroom In the Southern District
of New York to confirm that | have received and reviewed the Indictrnent; to have the Indictment read aloud
ta me if | wish; and to enter a plea of elther guilty or not guilty before the judge. After consultation with
my attorney, | wish to plead not guilty, By signing this document, | wish to advise the caurt of the fallowing.
i willingly give up my right to appear In a courtroom In the Southern District af New York to advise the court

that:
1) i have received and reviewed a copy of the Indictment,
2) | do not need the judge to read the Indictment aloud ta me,
3) | plead not guilty to the charges against rne In the indictment.

    

Date: 4 / iG hai

Signature of Défendant

Haws Ovfedu

Print Name!

’ Ball Hearing

ham applying or In the future may apply for release from detention, or If not detalned, for modification of
the conditions of my release frorn custody, that is, my bail conditlons. | understand that | have a right ta
appear before a Judge in a courtroom in the Southern District of New York at the time that my attorney
makes such an application. | have discussed these rights with my attorney and wish to give up these rights
’ for the period of time in which access to the caurthouse has been restricted on account of the COVID-L9
pandemic, | request that my attorney be permitted to make applications for my release from custody or
for modification of the conditions of my release even though | will not be present, and to make such
applications in writing or by telephone In my attorney's discretion.

Date: qf 2

Signature of Defendant

Hawg OvilAw

Print Name
 

Case 7:20-cr-00626-PMH Document 224 Filed 09/13/21 Page 2 of 2

Conference

il

(have bean charged In an Indictment with violations of federal law. | understand that! have a rightose
present at all conferénees concerning this Indictment that ara held bya Judge IntheSouthern Dist e+ ‘
New York, unless the conference Involves only a question af law. |understand that atthese Contes =, .
the judge may, among ather things, 1} set a schedule for the case Including the date at which the te # will
be held, and 2) determine whether, under the Speedy Trial Act, certaln periods oftime should be pigs
excluded in setting the time by which the trial must occur, | have discussed these Issues with mvy alc: ony
and wish to give up my right to be present at the conferences, Bysigning this document, { wish toe, id
the court that ! willingly give up my right to be Present at the corfeences In mry case for the period - vee
ln which access to the caurthouse has been restricted on account ofthe COVID-1.9 pandemic. | re ust ee
my attorney be permitted to represent my Interests at the proceedings even though { will not be bite

 

HANA OUTLAW

Print Name!

thereby affirm that | am aware of my obligation to discuss with my client the charges contained in the indttryyent
my cllent’s rights to attend and participate in the criminal proceedings encompassed by this walver, and thiwraiv .
form. Laffirm that my client knowingly.and voluntarily consents to the proceedings being held In my client’ ssbs cree,
| will inform my client of what transplres at the proceedings and provide my cllent witha copy of the tranicript of
the proceedings, If requested,

Date: G {19 {44 Le

Stenature of Defense Counsel

 

Leona 2
Print Name

Addendum for a defendant who requires services of an Interpreter:

| used the services of an Interpreter to discuss these issues with the defendant, The Interpreter also transated this
document, In Its entirety, to the defendant before the defendant signed ft. The Interpreter’s name Is:

 

Date: :
Signature of Defense Counsel

  

Accepted:

 

Signature of Judge

Date: i yr-/
